Citation Nr: 0116093	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Propriety of termination of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU). 

2.  Entitlement to waiver of overpayment of compensation 
benefits in the original amount of $156,699.18. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) and the Committee 
on Waivers and Compromises (Committee) in Boston, 
Massachusetts.  The Board Remanded this case to the RO in 
September 1999 for additional development.

The appeal as to the propriety of termination of TDIU arises 
from a July 1995 administrative decision that the veteran 
committed fraud to obtain TDIU benefits.  In August 1995, the 
RO proposed to terminate the veteran's entitlement to TDIU 
benefits.  In August 1995, through his representative, the 
veteran expressed disagreement with the finding of fraud and 
the proposed reduction.  A February 1996 RO hearing officer 
decision terminated TDIU benefits, retroactive to March 10, 
1975, based on a finding of fraud by the veteran.  With 
regard to this issue, the Board notes that the RO did not 
subsequently develop this issue by issuance of a statement of 
the case.  Nevertheless, the Board finds that this issue is 
currently before the Board.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (lack of timely filed VA Form 9 Appeal does not 
deprive the Board of jurisdiction over appeal initiated by 
timely notice of disagreement).  A June 1997 statement of the 
case and a May 1999 supplemental statement of the case issued 
by the RO informed the veteran of the regulation defining 
fraud, and the veteran was afforded personal hearings at 
which he offered testimony and his representative presented 
argument with regard to the underlying fraud which was the 
basis for termination of TDIU benefits.  For these reasons, 
the Board finds that the veteran has not been prejudiced by 
the lack of issuance of a statement of the case specifically 
including this issue, nor by the Board's current decision on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appeal as to the overpayment issue arises from a January 
1997 Committee decision to deny waiver of recovery of 
overpayment of TDIU compensation benefits in the calculated 
amount of $156,699.18.  The veteran entered notice of 
disagreement with this decision in February 1997; the RO 
issued a statement of the case in June 1997; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 1997.  


FINDINGS OF FACT

1.  The veteran originally was awarded TDIU benefits 
effective from May 1972, based on his representation that he 
was unemployed.  

2.  The evidence demonstrates that the veteran was gainfully 
employed full time from March 10, 1975 to December 1, 1995.  

3.  The veteran failed to notify VA of his full-time 
employment which began March 10, 1975.

4.  Beginning in August 1977, the veteran knowingly made and 
presented false statements and papers to VA concerning a 
claim for benefits for TDIU; he knowingly made and presented 
the false statements and papers that he was not employed, or 
not employed full time, beginning March 10, 1975. 

5.  The veteran's repeated knowingly false representations 
regarding employment status has resulted in overpayments in 
the original amount of $156,699.18.



CONCLUSIONS OF LAW

1.  The veteran's TDIU compensation was properly terminated, 
effective from March 10, 1975, due to fraud.  38 U.S.C.A. §§ 
5112, 5107, 6103 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.105(e), 3.901 (2000).  

2.  The creation of the overpayment of TDIU benefits in the 
amount of $156,699.18 involved fraud on the part of the 
veteran, and waiver of recovery of the overpayment is, 
therefore, precluded.  38 U.S.C.A. §§ 5107, 5302, 6103 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the RO has advised the veteran of the 
definition of fraud, and the veteran has attended three 
personal hearings.  The veteran has not identified any 
additional records which have not been obtained.  The 
Committee decision, administrative decision, statement of the 
case, and supplemental statement of the case advised the 
veteran what is needed to substantiate his claim.  As the 
medical evidence of record does not demonstrate clinical 
evidence of mental incapacity or cognitive dysfunction, the 
Board finds that the record contains sufficient medical 
evidence to make a decision on the claim.  A VA examination 
or medical opinion including the question of the veteran's 
ability to know of the falsity of statements made at various 
times would be speculative, and there is no reasonable 
possibility such opinion would aid in substantiating the 
claim.  Accordingly, no further notice or assistance to the 
veteran in acquiring evidence is required by the new statute.  

The Board notes that it has previously deferred a decision on 
the issues decided herein, on the basis that an 
administrative stay had been imposed on the adjudication of 
appeals which may require the discussion of specific 
information contained in an income verification match (IVM) 
folder.  Chairman's Memorandum No. 01-97-24 (Aug. 22, 1997).  
The stay has been lifted.  Chairman's Memorandum No. 01-99-23 
(Oct. 8, 1999).  Further, the Board has concluded that it may 
proceed with a decision in this case without the use of the 
IVM folder, as the necessary information has been 
independently verified.  Both the veteran and his employer 
have verified his full-time employment and the beginning date 
thereof.

I.  Propriety of Termination of TDIU Benefits

The veteran contends in essence that his TDIU was improperly 
terminated effective from March 10, 1975 because he did not 
commit fraud.  He contends that the medical evidence he 
submitted shows that he was not capable of committing fraud.  

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. 
§ 3.901.

Except as otherwise specified in 38 U.S.C.A. § 5112, the 
effective date of reduction or discontinuance of compensation 
shall be fixed in accordance with the facts found.  
38 U.S.C.A. § 5112(a).  The effective date of reduction or 
discontinuance of compensation erroneously awarded based on 
an act of commission or omission by the beneficiary, or with 
the beneficiary's knowledge, shall be the effective date of 
the award.  38 U.S.C.A. § 5112(b)(9).  

The evidence shows that the veteran established entitlement 
to TDIU benefits, effective from May 1972, based on his 
representation that he was unemployed.  The veteran began 
full time gainful employment with the Town of Marblehead, 
Massachusetts on March 10, 1975, but failed to notify VA that 
he had begun working full time in March 1975. 

Beginning in August 1977, the veteran knowingly made and 
presented false statements and papers to VA concerning a 
claim for benefits for TDIU.  On a VA Employment 
Questionnaire (VA Form 21-4140) dated in August 1977, the 
veteran was advised that to determine his entitlement to 
compensation on the basis of unemployability, all questions 
should be answered fully and accurately.  He checked the box 
to indicate that he had not been employed by others at any 
time during the previous 12 months.  He then wrote on the 
form that, from May 1977 to June 1977, for only 10 hours a 
week, he had worked doing light gardening at Waterside 
Cemetery.  He did not otherwise identify his employer as the 
Town of Marblehead, Massachusetts.  This was the first in a 
series of documents or statements in which the veteran 
knowingly made and presented the false statements and papers 
that he was either not employed, or not employed full time, 
beginning March 10, 1975.  In this August 1977 statement, the 
veteran specifically misrepresented both the period of time 
worked (only one month) and the number of hours worked (only 
10 hours).  At the time the veteran made this statement, he 
had in fact been employed full time by the Town of Marblehead 
for the entire previous 12 month period.

On a VA Employment Questionnaire dated in April 1978, the 
veteran identified his employer only as Waterside Cemetery, 
and indicated the dates of employment during the previous 12 
months had been only from April 17, 1977 to May 15, 1977, and 
that he had only worked 10 hours a week.  At the time the 
veteran made this statement, he had in fact been employed 
full time by the Town of Marblehead for the entire 12 month 
period.  Based on the veteran's false representation that his 
employment was only part-time in this Employment 
Questionnaire, the RO continued TDIU benefits under the 
assumption that the veteran's employment was only marginal.

On a VA Employment Questionnaire dated in January 1981, the 
veteran checked the block which indicated he had not been 
employed by others at any time during the previous 12 months.  
He even wrote in "N/A" under the name and address of 
employer.  At the time the veteran made this statement, he 
had in fact been employed full time by the Town of Marblehead 
for the entire 12 month period.

At a VA examination in January 1981, the veteran reported 
that he did not have an employer.  At that examination he 
also presented a medical history dating back to 1969.  

On a VA Employment Questionnaire dated in December 1981, the 
veteran checked the block which indicated he had not been 
employed by others at any time during the previous 12 months.  
He even wrote "N/A" under the name and address of employer.  
At the time the veteran made this statement, he had in fact 
been employed full time by the Town of Marblehead for the 
entire 12 month period.

On VA Employment Questionnaires dated in August 1982, 
November 1982, February 1985, February 1986, February 1987, 
February 1988, February 1989, February 1990, and February 
1991, the veteran checked the blocks which indicated he had 
not been employed by others at any time during the previous 
12 months.  On some of the Employment Questionnaires he took 
the additional step of lining through the section which 
requested the name and address of employer and dates of 
employment, or writing "N/A" in this section.  At the time 
the veteran made each of these false written statements, he 
had in fact been employed full time by the Town of Marblehead 
for the entire 12 month period. 

While the veteran was repeatedly falsely representing his 
employment status to VA, he repeatedly truthfully reported 
his actual employment to non-VA sources.  For example, a Copy 
of Marriage Record dated June 5, 1975 reflects that the 
veteran reported to the town clerk for a marriage license 
that his occupation was a Town Employee of Marblehead, 
Massachusetts.  A private hospital outpatient treatment entry 
dated in June 1995 records the veteran's reporting of having 
fallen off a truck while "working for Town Cemetery."  In a 
letter to his U.S. Senator dated in July 1976, the veteran 
wrote that he did "not have the luxury to take the time off 
from my job to go" deal with a matter of collecting proof 
that he attended college classes.  A private hospital entry 
dated in February 1978 notes the veteran was a stone mason 
with the Cemetery Department in Marblehead, and was even a 
part-time real estate agent/broker.  A private hospital entry 
dated in March 1978 notes that the veteran was a cemetery 
worker employed by the Town of Marblehead.  A November 1979 
private medical consultation reflects the veteran's report 
that he was currently a Marblehead town employee.  A January 
1980 examination for salmonella recorded that the veteran was 
a stonemason at Waterside Cemetery.  In April 1986, the 
veteran reported that he had been working normally.  A 
private outpatient treatment entry dated in September 1988 
reflects the veteran's report of being employed as a 
stonecutter at Marblehead Cemetery, as well as other history 
of injury while in Vietnam.  A private physician letter dated 
in October 1988 reflects a history which included that the 
veteran was "employed at the Marblehead Cemetery and his job 
involves a lot of heavy lifting."  During private physical 
therapy in January 1991, the veteran's occupation was noted 
to be masonry cemetery grounds supervisor, and noted the 
veteran was presently working, which involved bending and 
lifting.  

Through an IVM, and not from the veteran, the RO in 1993 
learned that the veteran had received wages from the Town of 
Marblehead in 1990.  Based on this information, the RO 
proposed to reduce the veteran's 100 percent rating based on 
TDIU.  Contact with the Treasurer of the Town of Marblehead 
in May 1993 reflects that the veteran had in fact been 
working for the Town full time since March 10, 1975. 

The veteran testified at three personal hearings during the 
pendency of this claim.  At a personal hearing before the RO 
in May 1993, the veteran testified in relevant part as 
follows: because he decided not to seek VA treatment over the 
years, it cost him to receive private medical care; he paid 
for the private medical care through his health insurance at 
work; "The reason I have the job is because it provided me a 
way to get healthy by utilizing my medical insurance"; he 
felt getting private treatment was a life or death situation; 
he did not feel he had defrauded the U.S. Government; he 
worked for the Marblehead Cemetery Department since at least 
1976, but thought he was working part time in 1976 and full 
time in 1977; he did not feel he misrepresented his 
employment to VA because there were times he missed time for 
operations; he believed he is 100 percent disabled, and 
should not receive less than 100 percent disability 
compensation.  He also testified that when he checked the 
employment questionnaires indicating he was not employed he 
was "looking for . . . some sort of confrontation," 
although this did not make rational sense, and he did this 
"more out of sheer hatred" towards VA and because he was 
"resentful." 

At a personal hearing before the RO in January 1996, the 
veteran testified in relevant part as follows: he began work 
with the Town of Marblehead in March 1975, and had continued 
full-time employment with them since then; he indicated on 
the annual employment questionnaires that he had not been 
working because he "wanted to get caught" and wanted 
confrontation; and that his state of mind while completing 
these forms was anger at the VA medical treatment.   

At a personal hearing in April 1998 before the undersigned 
member of the Board, sitting in Boston, Massachusetts, the 
veteran testified in relevant part as follows: because VA did 
not properly diagnose and treat him, he built up anger and 
resentment toward VA; he acknowledged that he had been 
working, but this was to provide for his family, including a 
lot of psychiatric medications for his daughter's disorders, 
and his wife's diabetes; the employment was just enough to 
keep them afloat and from being homeless; there had been a 
lot of things going on, primarily family health issues; he 
did not have the intent to purposely rip off VA; he was not 
sure that he did not sign different times that he was 
working, but reported that he was working part time; and he 
thought he began full-time employment in 1976.  

The record also includes several medical opinions, from a 
medical doctor, psychologist, and licensed social worker.  A 
May 1993 letter from T.J., M.D., reflects a referral to him 
for the purpose of assisting the veteran in his defense of 
having collected VA disability compensation while at the same 
time being employed.  The review was based on military 
records and civilian hospital and treatment records, and a 
notation that "there might be a liability or conflict for 
which [the veteran] may be responsible."  Dr. T.J. noted 
that the veteran had suffered "terrible anguish directed 
toward the military and VA medicine since" service, and the 
veteran's resentment for government authority.  Dr. T.J. 
noted that the veteran was not the most emotionally stable 
individual, but there was "no evidence of cognitive 
impairment or thought disorder."  Dr. T.J. indicated that 
the amount of anger and bias that the veteran harbored 
towards the system may have impaired his judgment in the past 
and present.  He concluded that the veteran's PTSD and manic 
depressive illness or major affective disorder or mood 
disorder "could have affected his judgment in terms of his 
stubbornness and lack of truthfulness, or spiteful and 
resentful and purposely telling untruths(?)." 

A January 1996 letter from J.F., Ph.D., notes that she had 
dealt with the veteran during frequent hospitalizations but 
did not know until recently that he had difficulties with VA.  
She offered the opinion that she did not believe that the 
veteran "had the mental capacity to sort out the 
consequences of his life choices . . . or what he had done," 
but probably had deep mental disability due to his VA medical 
experience and denial of his mental ability, which, in 
confusion, the veteran "chose to continue coverage."  The 
opinion also included that the veteran was of normal values, 
but "his PTSD symptoms and his feelings of abandonment and 
fear of death highly likely contributed to his continuation 
of his collection of benefits over the years."  In a 
supplemental report dated in May 1996, she added the opinion 
that, because the veteran felt himself to be a victim of his 
medical consequences due to a botched operation, this "would 
highly likely impact upon a person's judgment and mental 
status and ability to function psychologically possibily 
[sic] leading to his errors of judgement."  

In a January 1996 statement, a licensed social worker wrote 
that, due to PTSD and the veteran's perception of 
malpractice, he "could not be considered as having the 
mental capacity to commit a fraud."  In a March 1996 letter 
to the VA Debt Management Center, she inaccurately stated 
that the veteran was classified as having a 100 percent 
disability.  She also offered the opinion that, due to the 
veteran's PTSD and overall psychological condition, he "did 
not commit any fraud."  She also wrote that she thought VA 
had dismissed as out of hand her assessment, and she was 
hopeful that advocacy would produce a positive result 
(implicitly waiver of collection of overpayment).  In a 
September 1996 letter, the licensed social worker noted the 
veteran's hostility against the government following surgery 
at a Naval hospital, and that the "severe physical 
discomforts, pain, and helplessness all added to the level of 
anger and hostility which created [the veteran's] poor 
ability to make appropriate choices."  She also offered the 
opinion that the veteran's "weak ego structure and severe 
depression began as a direct result of medical negligence and 
helplessness felt by the veteran," which lead "to an 
inability to make appropriate decisions."  

The licensed social worker also testified at the hearing as 
follows: she had interviewed the veteran during the previous 
2 and 1/2 years, beginning in January 1994; she agreed with Dr. 
Friedman's statement that the veteran was unable to sort out 
the consequences of what he had done, and was suffering from 
severe mental instability and mental pain and confusion in 
the mental processes; that without consistent support during 
stressful episodes of everyday living the veteran would be 
unable to make appropriate choices; she had testified in 
court about the mental capacity to choose; it was her opinion 
that, in terms of personal motivation, she did not believe 
the veteran was capable of avoiding wrong and choosing right, 
nor was capable of intent or motivation, or calculating or 
planning; that, because of anger and obsessive ruminations 
the veteran has toward VA, a lot of his actions possibly are 
reactive and are not intellectually calculated; and her 
opinion is probably conjecture based on information provided 
by the veteran, though she also got a lot of history from 
J.F., Ph.D. and talked to Dr. F. 

A determination of whether the veteran committed an act of 
fraud in this case is a legal question.  The question at 
issue is whether the veteran knowingly made (or caused to be 
made or conspired, combined, aided, or assisted in, agreed 
to, arranged for, or in any way procured the making of) a 
false or fraudulent representation (affidavit, declaration, 
certificate, statement, voucher, or paper) concerning his 
employment status pursuant to a claim for TDIU benefits.  See 
38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.  After a review of the evidence 
of record, the Board finds that, beginning in August 1977, 
and continuing on numerous occasions thereafter, the veteran 
knowingly made and presented false statements and papers to 
VA concerning a claim for benefits for TDIU.  He knowingly 
made and presented the false statements and papers that he 
was not employed, or not employed full time, beginning March 
10, 1975. 

With regard to the veteran's knowledge that he was employed 
full time, the evidence demonstrates that the veteran worked 
full time with the Town of Marblehead since March 10, 1975.  
The veteran's inconsistent hearing testimony does not call 
this fact into question.  For example, at a personal hearing 
in January 1996, the veteran admitted that he began work with 
the Town of Marblehead in March 1975 and had continued full-
time employment since then.  Although the veteran at a 
personal hearing in May 1993 testified that he thought he was 
working part time in 1976 and full time in 1977, at a 
personal hearing before the Board in April 1998 he offered 
different testimony that he thought he began full-time 
employment in 1976.  The veteran's hearing testimony during 
the pendency of this appeal shows such internal 
inconsistency, as well as inconsistency with the other, more 
probative, evidence of record, such as the report from the 
Town Treasurer, so as to be outweighed by the other evidence 
which establishes full-time employment with the Town of 
Marblehead beginning March 10, 1975.  

What the evidence does clearly demonstrate is that the 
veteran was motivated to commit fraud against VA.  While it 
is not necessary to demonstrate such motive as an element of 
fraud, in this case the veteran's stated motives provide the 
context for his specific false representations to VA, and his 
statements are strong evidence of the fact that, when he did 
make false representations to VA regarding his employment 
status, he knew they were false but otherwise felt justified 
because of other reasons.  For example, the veteran testified 
that he chose not to seek VA medical care, that private 
medical care cost money, that health insurance coverage met 
that need, that he felt getting such private insurance was a 
"life or death" situation.  The veteran indicated his 
subjective belief that he was entitled to a 100 percent 
disability rating and should not receive less than that 
amount.  This is reflected by his testimony that receipt of 
such TDIU compensation did not make him feel he had defrauded 
the Government.  This testimony reflects his motive to get 
from VA compensation for health coverage to which he felt he 
was entitled.  The veteran also testified that, when he 
checked the employment questionnaires indicating he was not 
employed, he was "looking for . . . some sort of 
confrontation."  This statement by the veteran reflects that 
he specifically knew the information was false when made 
(otherwise, making true statements would not provoke a 
confrontation), but made it anyway for other motivations.  
The veteran's other motivations include sheer hatred and 
resentfulness towards VA.  It is not disputed that the 
veteran's service-connected disabilities are significantly 
disabling and have required protracted treatment over many 
years.

The evidence does not demonstrate that, when the veteran 
repeatedly represented to VA, verbally and in writing, that 
he was either not employed, or had worked part time for only 
one month in 1977, he lacked the knowledge that the 
representations were false.  The fact that he repeatedly 
informed private and non-VA sources that he was employed full 
time by the Town of Marblehead, while simultaneously 
consistently and repeatedly informing VA that he was not 
employed, shows that the veteran knew he was in fact employed 
full time at the same time he informed VA he was not.  The 
fact that he repeatedly informed private and non-VA sources 
that he was employed full time, while simultaneously 
consistently and repeatedly informing VA that he was not 
employed, shows a high level of intentionality in making 
representations to VA he knew to be false for the purpose of 
obtaining or continuing TDIU benefits.  The veteran's 
personal hearing testimony in January 1996 - to the effect 
that when he indicated on the Employment Questionnaires that 
he had not been working, this was because he "wanted to get 
caught" - is strong evidence of the fact that, at the time 
the veteran made such representations, he was aware they were 
false.  

The fact that the veteran, on the various Employment 
Questionnaires, specifically checked the blocks to indicate 
that he was not employed, itself shows a specific and 
intentional response; this was more than an omission or 
uncertainty about which part of the forms to fill out.  That 
he consistently checked the block to indicate no employment 
does not show any confusion or lack of understanding of the 
question; the veteran's reporting was not inconsistent, but 
he consistently reported the answer which resulted in TDIU 
benefits.  The veteran proceeded even to line out the section 
of the Employment Questionnaires regarding employment or to 
write in responses indicating that this question was not 
applicable.  The veteran's reporting of having worked part 
time for one month in 1977 demonstrates highly specific false 
representations to VA; the veteran specifically and falsely 
wrote that the employment was for only one month and that it 
was only 10 hours per week.  These acts required a high 
degree of specific mental knowledge about his actual 
employment status.  Unfortunately for the veteran, his highly 
specific actions in completing the Employment Questionnaires 
also demonstrate the goal to obtain TDIU benefits based on 
specific false representations to VA about his employment 
status. 

The Board has considered the medical opinion evidence in this 
case but finds that the weight of the medical evidence of 
record does not demonstrate that the veteran did not 
knowingly make or present false statements or papers to VA 
about the status of his employment in order to obtain TDIU 
benefits, or did not have the capacity to do so.  The May 
1993 letter from T.J., M.D., reflects that he was not aware 
that the "conflict" involved the veteran's fraud.  The 
opinion indicates that there was no evidence from the 
military or civilian records reviewed that the veteran had 
any cognitive impairment or thought disorder.  The opinion 
indicated that the veteran's judgment could have been 
impaired, but does not indicate that the veteran was 
incapable of knowingly making or presenting false statements 
or papers about his employment status.  The medical opinion 
speculated that the veteran's psychiatric disorders "could 
have" affected the veteran's judgment, but the opinion 
included that the false statements ("untruths") could as 
well have been purposeful.  

The opinions by the clinical psychologist included the 
general opinion that the veteran did not have "the mental 
capacity to sort out the consequences of his life choices" 
and had made "errors of judgment."  While the opinions 
reflect on the veteran's possible motives for making the 
false representations to VA (PTSD, feelings of abandonment, 
fear of death, feeling a victim of medical consequences due 
to a botched operation), the opinion is that this would 
likely lead to errors of judgment.  However, the 
psychological opinions do not reflect an opinion that the 
veteran was unable to knowingly make or present false 
statements or papers to VA about the status of his employment 
in order to obtain TDIU benefits.  The opinion acknowledged 
that the veteran even "chose to continue coverage."  

The opinion and testimony of the licensed social worker 
included the conclusion that the veteran did not have the 
mental capacity to commit a fraud.  However, the opinion does 
not describe the level of cognition she considered was 
required to show fraud, and does not include an opinion as to 
whether the veteran was unable to knowingly make or present 
false statements or papers to VA about the status of his 
employment in order to obtain TDIU benefits.  The opinion 
included that the veteran had suffered confusion in the 
mental processes, and was incapable of calculating or 
planning.  However, the opinion was otherwise that it was the 
anger and hostility which created the veteran's inability to 
make appropriate decisions but resulted in reactive actions.  
Previous diagnoses by the licensed social worker included 
PTSD and affective disorder and questionable anxiety 
disorder, but did not reflect diagnoses of disorders 
affecting cognitive or mental functioning.  Additionally, the 
opinion points to no clinical findings which support the 
opinion, but refers to an opinion by a clinical psychologist.  

The weight of the medical evidence of record does not 
demonstrate that the veteran did not knowingly make or 
present false statements or papers to VA about the status of 
his employment in order to obtain TDIU benefits, or did not 
have the mental capacity to do so.  As noted, the May 1993 
medical opinion, which included that the veteran's false 
statements could have been purposeful, specifically noted as 
the basis for the opinion the absence in the medical evidence 
of record reviewed of any cognitive impairment or thought 
disorder.  A review of the medical evidence of record by the 
Board indicates treatment for various physical problems, but 
does not demonstrate cognitive impairment or thought 
disorder.  Various references to PTSD symptoms or other 
psychiatric disorders such as mood disorder do not indicate 
any clinical findings or measures of cognitive impairment or 
thought disorder.  The medical treatment records and 
examination reports reflect that the veteran on numerous 
occasions specifically recalled and reported histories of in-
service injury and treatment, symptomatology, and post-
service events, including (to non-VA sources) employment.  
Significantly, no mental health professional has addressed, 
relative to the veteran's state of mind, his selective 
reporting of information, denying employment to VA and 
repeatedly acknowledging same in connection with his private, 
i.e., non-VA, dealings.  The Board finds that these medical 
opinions are outweighed by the non-medical evidence and that 
the legal conclusion that the veteran knowingly made false 
statements does not require a supporting medical opinion to 
this effect.  Rather, the weight of the evidence amply 
demonstrates that the veteran in this case knowingly made 
false statements.

In sum, beginning in December 1976, the veteran knowingly 
made and presented false statements and papers to VA 
concerning a claim for benefits for TDIU; he knowingly made 
and presented the false statements and papers that he was not 
employed, or not employed full time, beginning March 10, 
1975.  The weight of the medical evidence of record does not 
demonstrate that the veteran was unable at any time to 
knowingly make or present false statements or papers to VA 
about the status of his employment in order to obtain TDIU 
benefits.  For these reasons, the Board finds that the 
veteran committed fraud in obtaining these benefits.  His 
TDIU compensation was properly terminated, effective from 
March 10, 1975, due to fraud.  38 U.S.C.A. §§ 5112, 5107, 
6103; Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105(e), 3.901. 



II.  Waiver of Overpayment

The Board notes that the veteran has generally contended that 
he did not commit fraud to obtain TDIU compensation benefits.  
Although the RO's administrative decision and the Committee's 
conclusion were that the veteran had demonstrated fraud in 
the creation of the overpayment now at issue, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary of VA 
when it is determined that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a).  However, before 
the principles of equity and good conscience may afford 
waiver to an obligor, it must be established that the obligor 
was not guilty of fraud, misrepresentation, or bad faith in 
the creation of the overpayment.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a). 

"Fraud" is defined as an act committed by a person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary of VA.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.  "Misrepresentation" includes 
the willful failure to disclose a material fact with the 
intent of obtaining or retaining, or assisting an individual 
to obtain eligibility for VA benefits.  VA must prove a 
willful intent on the part of the debtor, more than non-
willful or mere inadvertence.  38 C.F.R. 
§§ 1.962(b), 1.965(b)(1).  "Bad faith" generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  The threshold question, then, is whether 
fraud, misrepresentation, or bad faith on the part of the 
veteran led to the overpayment at issue. 

As the analysis above demonstrates, beginning in August 1977, 
the veteran knowingly made and presented false statements and 
papers to VA concerning a claim for benefits for TDIU.  He 
knowingly made and presented the false statements and papers 
that he was not employed, or not employed full time, 
beginning March 10, 1975, in order to obtain TDIU 
compensation.  Therefore, the Board finds that the veteran 
committed fraud in obtaining these benefits.  The veteran's 
repeated and knowingly false representations regarding 
employment status has resulted in overpayments in the 
original amount of $156,699.18.  

Therefore, waiver of recovery of the overpayment is precluded 
due to fraud.  38 U.S.C.A. §§ 5302(c), 6103; 38 C.F.R. §§ 
1.962, 1.963, 1.965.  The Board's finding of fraud precludes 
the granting of waiver of recovery of the overpayment of TDIU 
benefits now at issue, notwithstanding the provisions of 38 
C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 
2 Vet. App. 555, 556-557 (1992).


ORDER

As the veteran's receipt of compensation benefits was based 
on fraud, entitlement to TDIU benefits was properly 
terminated effective from March 10, 1975.

As the creation of overpayment of compensation benefits in 
the amount of $156,699.18 involved fraud, waiver of recovery 
of overpayment is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

